DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 09/28/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method of a mental process and/or organizing human activity regarding managing personal behavior without significantly more.  As per step 1 examiner recognizes that computer elements are included.  As per step 2A examiner notes the claim(s) recite(s) “receiving, a hive manifest specifying one or more conditions and rules for game level generation using hexagonal terrain tiles, the hive manifest not comprising a hexagonal terrain tile; identifying, from a pool of hexagonal terrain tiles, a set of hexagonal terrain tiles that satisfy the one or more conditions and rules specified by the hive manifest, the set of hexagonal terrain tiles including a subset of hexagonal terrain tiles in the pool of hexagonal terrain tiles; retrieving hexagonal terrain tile definition data corresponding to the identified set of hexagonal terrain tiles; and generating a game level using the retrieved hexagonal terrain tile definition data by instantiating a subset of hexagonal terrain tiles of the set of hexagonal terrain tiles as a sub-level of the game level.” Including generic computer elements (see computing device and server) but the claims are drawn to an abstract idea which is not eligible.  Specifically this reads on the mental process and human interaction steps of generating a game map for a game level, or world, using various pieces 
	As per step 2B examiner finds the computer elements recited to be generic computer system element such as computing devices and server.  Therefore step 2B does not meet the requirements for eligibility.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US Pat. No. 8,368,686 B2) in view of "Seeded Exploration of Wang Tiled Environments" by Nick Turner (04/ll/17)(hereinafter referred to as Turner).
As per claims 1, 8, and 15, Sommers teaches a method, non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations, and system (abstract), comprising: a processor (Fig. 2, see computer network); and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations (Fig. 2, see servers), the operations comprising: receiving, at a computing device, from a server separate from the computer device, a hive manifest specifying one or more conditions and rules for game level generation using terrain tiles (abstract, Figs. 5, 7-8, 25-28, and 
As per claims 2, 9, and 16, Sommers teaches a method, medium, and system further comprising: detecting that a game player has completed the sub-level (col. 10, lines 40-45 and col. 14, lines 43-52 teaches a gaming system wherein the location of an object, such as the player, is tracked as the object is moved and terrain chunks are generated as needed as the player moves from one terrain location to another.  Therefore when a player completes an area, by moving from it, the game generates tiles as needed.); and responsive to detecting that the game player has completed the sub-level, generating a second sub-level including a set of terrain tiles that satisfy the one or more conditions and rules specified by the hive manifest (col. 10, lines 40-45 and col. 14, lines 43-52 teaches a gaming system wherein the location of an object, such as the player, is tracked as the object is moved and terrain 
As per claims 3, 10, and 17, Sommers teaches a method, medium, and system further comprising: generating a second game level (col. 6, lines 3-9 divides the world into layers with the layers having possibly different rules) using the retrieved terrain tile definition data by instantiating a second subset of terrain tiles of the set of terrain tiles as a sub-level of the second game level (abstract, Figs. 5, 7-8, 25-28, and 31-31, col. 5, lines 36-44, col. 6, lines 10-44, col. 11, lines 15-30, col. 16, lines 38-52, col. 17, lines 18-26, and col. 26, line 43 to col. 27, line 64 teaches a gaming system on a computer network (Figs. 2-3) comprising generating terrain using tiles (Figs. 5-7 see chunks divided into tiles) wherein terrain details are defined based on rules which select for filters (col. 16, lines 38-52) wherein the rules 
As per claims 4, 11, and 18, Sommers teaches a method, medium, and system wherein a condition of the hive manifest specifies a weight for a category of terrain tile, wherein a likelihood of inclusion in the subset of terrain tiles of terrain tiles of the category is proportional to the specified weight (col. 5, lines 55-61 see families with weights wherein children of a certain terrain data type are 
As per claims 5, 12, and 19, Sommers teaches a method, medium, and system wherein a rule of the hive manifest overrides a rule of a terrain tile in the subset of terrain tiles (col. 5, lines 48-52 and col. 17, lines 49-58 when overlap occurs the terrain tile is overridden to have blending occur between the neighboring tiles in order to avoid distinct boarders being shown).  Sommers does not teach a gaming method comprising using hexagonal terrain tiles.  However, Turner teaches a game level creation method comprising a placement technique for a terrain map comprising constraint conditions associated with a tile regarding what tile may be placed next to the tile (page 2, paragraphs [0003]-[0005] and [0007] and page 3 describes constrain rules using Wang tile in order to create logical environments via tiles.  For example a tile south edge with a road characteristic must have a tile with the .
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US Pat. No. 8,368,686 B2) and "Seeded Exploration of Wang Tiled Environments" by Nick Turner (04/ll/17)(hereinafter referred to as Turner) in view of Yu et al. (US Pub. No. 2020/0179807 A1 hereinafter referred to as Yu).
As per claims 7 and 14, Sommers does not teach a method or medium wherein the hive manifest specifies a gameplay mission parameter.  However, Yu teaches a gaming system comprising a level creation based on a mission, see exercise intensity level, wherein the level is created based on the intended mission (abstract, Figs. 2 and 4, and paragraphs [0046], [0050], and [0094] and claim 1).  Hence, it would have been obvious to combine the teachings of Sommers with Turner and Yu, since Sommers is modifiable to include rules which guide world creation in order to fulfill an intended mission of a player outside of visual representation of the world such as for virtual reality games, like Yu, which encourage exercise thereby allowing for a world of Sommers to be created with the intention of achieving a certain level of physical activity which allows for Sommers to be more widely applied to other gaming needs such as encouraging exercising.
Response to Arguments
This office action is non-final in order to address additional issues identified regarding 101.  See above rejection.  Specifically upon further review of updated guidance the practical application is not met to render the abstract idea identified in above 101 rejection as eligible.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Applicant argues against the current combination of prior arts regarding the pool of tiles for selecting by stating that Sommers using chunks which differs from tiles.  Examiner notes that Turner teaches the newly added limitation regarding a pool of tiles, see above, and that the use of chunks is a feature of dividing a map, or level, into manageable pieces in the same manner as tiles.  Specifically tiles are a division of a map.  Therefore the current rejection is maintained in light of these arguments.  Regarding arguments concerning the filtering not being rules for map level creation examiner notes that filtering are rules for which terrain data is to be used at a certain spot which in light of Turner’s terrain tile placement would read on the feature of rules for placement.  Specifically filtering determines what the terrain will be and Turner teaches creating terrain using a pool of already establish tiles.  Additionally examiner notes that a server creates these rules and therefore provides a manifest to a local machine on what is to be used.  Specifically manifest is general enough to read on rules, including filters, on how to create the world which are provided by a server.  Additionally these rules are not hexagonal tiles as claimed by applicant and therefore the manifest would be lacking in tiles.  Therefore the current prior art is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	12/2/2021